IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


NATHANIEL RHODES JR.,                    : No. 177 MM 2017
                                         :
                   Petitioner            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
COMMONWEALTH OF PENNSYLVANIA,            :
                                         :
                   Respondent            :


                                    ORDER



PER CURIAM

      AND NOW, this 29th day of December, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus and/or

Extraordinary Relief is DENIED.